                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     EASTERN DIVISION AT COLUMBUS

DANIEL B. BRAGG,

                        Petitioner,                :   Case No. 2:18-cv-762

       - vs -                                          District Judge Algenon L. Marbley
                                                       Magistrate Judge Michael R. Merz

CHARLES BRADLEY, Warden,
 Pickaway Correctional Institution
                                                   :
                        Respondent.


                       REPORT AND RECOMMENDATIONS


       This is a habeas corpus case brought pro se by Petitioner Daniel Bragg to obtain relief from

his conviction in the Licking County Court of Common Pleas on one count of rape of a minor

under the age of thirteen. Upon conviction, Petitioner was sentenced to be imprisoned for ten

years to life and is serving that sentence in Respondent’s custody.

       Although this case was filed at Columbus, the Magistrate Judge reference in the case has

been transferred to the undersigned to help balance the magistrate judge workload in the District.

       The case is before the Court for initial review under Rule 4 of the Rules Governing § 2254

Cases which provides:

                The clerk must promptly forward the petition to a judge under the
                court’s assignment procedure, and the judge must promptly examine
                it, If it plainly appears from the petition and any attached exhibits
                that the petitioner is not entitled to relief in the district court, the
                judge must dismiss the petition and direct the clerk to notify the
                petitioner.




                                                   1
Procedural History




         After trial by a jury, Petitioner was convicted on October 20, 2016, of one count of rape of

a minor under thirteen (Petition, ECF No. 1, PageID 11, ¶¶ 2(a), 5). He appealed to the Ohio Court

of Appeals for the Fifth District which affirmed the conviction. State v. Bragg, 5th Dist. Licking

Case No. 16-CA-95, 2017-Ohio-5726 (Jul. 3, 2017), appellate jurisdiction declined, 151 Ohio St.

3d 1457, 2017-Ohio-8842 (2017). Having unsuccessfully sought review by the Ohio Supreme

Court, Mr. Bragg filed his Petition in this Court on August 6, 2018.

         Petitioner pleads the following grounds for relief:

                  Ground One: The Defendant-Appellant was denied the effective
                  assistant [sic] of counsel.

                  Supporting Facts: Counsel failed to object to hearsay testimony
                  when counsel failed to objects to leading questions during direct
                  examination.

                  Ground Two: The Defendant was denied the effective assistant
                  [sic] of counsel.

                  Supporting Facts: Counsel failed to object to testimony from Kelly
                  Morrison that exceeded the scope of her knowledge and expertise
                  and it was unfairly prejudicial.

                  Ground Three: Counsel failed to object to leading questions
                  during examination, and therefore [Petitioner] was denied effective
                  assistant [sic] of counsel.

                  Supporting Facts: Evidence Rule 611(C) provides that leading
                  questions should not be used in direct examination of a witness
                  except as necessary to develop his testimony.




1
 When any document is filed with this Court, the Court’s electronic filing system affixes a unique Page Identification
Number in the upper right hand corner of every page.


                                                          2
               Ground Four: The cumulative effect of trial counsel’s errors
               prejudiced the Defendant-Appellant and deprived him of his
               Constitutional Rights to a fair trial.

               Supporting Facts: The failure of trial counsel to object to
               testimony and the failure of the trial court to make a fair decision to
               not allow testimony not based on supported evidences [sic]
               prejudiced the defendant to his right to a fair trial.

(Petition, ECF No. 1, Page ID 5-10).




                                             Analysis



Ground One: Ineffective Assistance of Trial Counsel: Failure to Object to Hearsay




       In his First Ground for Relief, Petitioner asserts he suffered ineffective assistance of trial

counsel when his trial attorney did not object to the admission of hearsay testimony elicited from

a Joseph Blue. This was Bragg’s First Assignment of Error on direct appeal and the Fifth District

decided it as follows:

               1. Failure to object to hearsay.

               {¶ 14} Bragg argues that his trial counsel was ineffective because
               he failed to object to hearsay statements. He points to two
               statements made by Joseph Blue during his testimony. Specifically
               the first statement, “[m]y ex-wife catching Dan kissing my daughter
               on the lips” and the second statement[,] “I found my daughter and
               my ex-wife in my driveway and being told that my daughter has
               been sexually assaulted by Dan Bragg.”

               {¶ 15} “‘The failure to object to error, alone, is not enough to
               sustain a claim of ineffective assistance of counsel.’” State v. Fears,
               86 Ohio St.3d 329, 347, 715 N.E.2d 136 (1999), quoting State v.
               Holloway, 38 Ohio St.3d 239, 244, 527 N.E.2d 831(1988). Accord,
               State v. Hale, 119 Ohio St.3d 118, 2008-Ohio-3426, 892 N.E.2d

                                                  3
864, ¶ 233. A defendant must also show that he was materially
prejudiced by the failure to object. Holloway, 38 Ohio St.3d at 244,
527 N.E.2d 831.

{¶ 16}As to the first statement, Bragg admitted kissing the victim
when interviewed by Detective Collins. Therefore, any error in the
admission of the statement during Blue's testimony that Blue’s ex-
wife caught Bragg kissing the victim on the lips was harmless
beyond a reasonable doubt. Accordingly, Bragg is unable to
demonstrate he was prejudiced by counsel's ineffectiveness in
failing to object to this testimony.

{¶ 17} Bragg also contends he was prejudiced by counsel's failure
to object to Blue's testimony that Blue was “told that my daughter
has been sexually assaulted by Dan Bragg.”

{¶ 18} “Hearsay” is a statement, other than one made by the
declarant while testifying at the trial or hearing, offered in evidence
to prove the truth of the matter asserted. Evid.R. 801(C). Hearsay is
generally not admissible unless it falls within one of the recognized
exceptions. Evid.R. 802; State v. Steffen (1987), 31 Ohio St.3d 111,
119, 31 Ohio B. 273, 509 N.E.2d 383.

{¶ 19} “The hearsay rule . . . is premised on the theory that out-of-
court statements are subject to particular hazards. The declarant
might be lying; he might have misperceived the events, which he
relates; he might have faulty memory; his words might be
misunderstood or taken out of context by the listener. And the ways
in which these dangers are minimized for in-court statements-the
oath, the witness' awareness of the gravity of the proceedings, the
jury's ability to observe the witness’ demeanor, and, most
importantly, the right of the opponent to cross-examine-are
generally absent for things said out of court.” Williamson v. United
States, 512 U.S. 594, 598, 114 S.Ct. 2431, 2434, 129 L.Ed.2d
476(1994).

{¶ 20}It is unclear whether Blue was referring to his ex-wife or the
victim as the person who told him Bragg had sexually assaulted the
victim. See, 1T. at 110.

{¶ 21} In the case at bar, the victim testified in detail that Bragg
sexually abused her. As she testified and was subject to cross-
examination, the jury was able to determine her credibility first-
hand. Any error in admitting testimony that the victim told Blue or
his ex-wife that Bragg sexually abused her is harmless beyond a
reasonable doubt because the jury heard the victim accuse Bragg of

                                  4
               sexually abusing her during her testimony at trial. Bragg was able to
               confront and cross-examine the victim concerning her accusations
               and whether she told Blue or his ex-wife that Bragg had sexually
               abused her. “Corroboration of victim testimony in rape cases is not
               required.” See State v. Sklenar (1991), 71 Ohio App.3d 444, 447,
               594 N.E.2d 88; State v. Banks (1991), 71 Ohio App.3d 214, 220,
               593 N.E.2d 346; State v. Lewis (1990), 70 Ohio App.3d 624, 638,
               591 N.E.2d 854, 8 Anderson's Ohio App. Cas. 185; State v. Gingell
               (1982), 7 Ohio App.3d 364, 365, 7 OBR 464, 455 N.E.2d 1066."
               State v. Johnson, 112 Ohio St. 3d 210, 217, 2006-Ohio-6404 at ¶ 53,
               858 N.E.2d 1144, 1158.

               {¶ 22} Accordingly, we find that Blue’s testimony did not rise to a
               level that adversely affected Bragg’s substantial rights and did not
               deprive him of a fair trial. Bragg is unable to demonstrate he was
               prejudiced by counsel's ineffectiveness in failing to object to this
               testimony.

State v. Bragg, 2017-Ohio-5726.

       In reaching this decision, the Fifth District applied the federal standard for ineffective

assistance of counsel announced in Strickland v. Washington, 466 U.S. 668 (1984), which

generally requires a defendant to show deficient performance by his attorney and resulting

prejudice. State v. Bragg, 2017-Ohio-5726, at ¶¶ 10-13, citing Harrington v. Richter, 562 U.S. 86

(2011); Knowles v. Mirzayance, 556 U.S. 111 (2009); Lockhart v. Fretwell, 506 U.S. 364 (1993);

Strickland, 466 U.S. 668; State v. Bradley, 42 Ohio St. 3d 136 (1989) (the Ohio Supreme Court’s

adoption of the Strickland standard).

       When a state court decides on the merits a federal constitutional claim later presented to a

federal habeas court, the federal court must defer to the state court decision unless that decision s

contrary to, or involved an objectively unreasonable application of, clearly established precedent

of the United States Supreme Court. 28 U.S.C. ' 2254(d)(1); Harrington, supra; Brown v. Payton,

544 U.S. 133, 140 (2005); Bell v. Cone, 535 U.S. 685, 693-94 (2002); Williams (Terry) v. Taylor,

529 U.S. 362, 379 (2000).

                                                 5
       While acknowledging that these two pieces of Blue’s testimony were hearsay and thus

could have been objected to, the Fifth District found no prejudice because the victim herself

testified so extensively to the sexual abuse and Bragg admitted kissing her. The Fifth District’s

decision is an objectively reasonable application of the prejudice prong of Strickland and is

therefore entitled to deference from this Court.

       The First Ground for Relief should therefore be dismissed.




Ground Two: Ineffective Assistance of Counsel: Failure to Object to Expert Testimony
Beyond the Scope of Expertise


       In his Second Ground for Relief, Bragg claims he received ineffective assistance of trial

counsel when his attorney did not object to witness Kelly Morrison’s testimony beyond the scope

of her expertise. This was Bragg’s Third Assignment of Error on direct appeal and the Fifth

District decided it as follows:

               3. Testimony of expert witness.

               {¶ 28} Bragg argues that the testimony of nurse practitioner Kelly
               Morrison concerning epilepsy and autism exceeded the scope of her
               expertise as a pediatric nurse practitioner and Bragg's trial counsel
               should have moved to exclude such testimony as a violation of
               Evid.R. 702(B) and Evid.R. 403, as it was unfairly prejudicial.
               Specifically, Bragg contends that there was no foundation that the
               witness was qualified through knowledge, skill, experience,
               training, or education, to discuss the effects of epilepsy on an
               individuals' short-term and long-term memory. There was no
               testimony that she was similarly qualified to discuss the effects of
               autism on a child's ability to communicate.

               {¶ 29} Evid.R. 702, which governs the admissibility of expert
               testimony, states: "A witness may testify as an expert if all of the
               following apply: (A) The witness' testimony either relates to matters
               beyond the knowledge or experience possessed by lay persons or

                                                   6
              dispels a misconception common among lay persons; (B) The
              witness is qualified as an expert by specialized knowledge, skill,
              experience, training, or education regarding the subject matter of the
              testimony; (C) The witness’ testimony is based on reliable scientific,
              technical, or other specialized information." Evid.R. 702. The
              proponent of the testimony bears the burden of establishing the
              witness's qualification.

              {¶ 30} The testimony that Bragg cites as error concern the effects
              epilepsy can have on the brain and how the victim’s developmental
              delays and autism affected her ability to communicate. Bragg argues
              that this testimony provided an explanation to the jury as to why the
              victim did not discuss the allegations that account for four of the
              counts in the indictment. [Appellant’s Brief at 14].

              {¶ 31} The victim's father had testified that the victim had epilepsy
              and had undergone testing for autism. (1T. at 103-105). He further
              testified, “She has problems with motor skills, memory lapse. She
              also has the — not an ability to put a timeline together.” (1T. at
              104). Further, Blue testified that his daughter has been in behavioral
              therapy for a year “and they were unable to connect with her, and
              they had noticed tendencies that were coming out as being autistic.”
              (1T. at 104). Further, the victim attends a behavioral and special
              needs school. (1T. at 105).

              {¶ 32} Having reviewed the record, however, we conclude that the
              testimony of Ms. Morrison concerned an explanation for the
              developmental delays experienced by the victim and how those
              delays presented themselves during her examination of the victim.
              The testimony was not beyond the witness’s specialized knowledge,
              skill, experience, training, or education and was not offered for an
              improper purpose. Further, because the victim testified at trial the
              jury was able to assess her ability to recall events and communicate
              those events and how her developmental delays presented
              themselves during her testimony.

              {¶ 33} Accordingly, we find that the testimony of Ms. Morrison did
              not rise to a level that adversely affected Bragg’s substantial rights
              and did not deprive him of a fair trial. Bragg is unable to demonstrate
              he was prejudiced by counsel’'s ineffectiveness in failing to object
              to this testimony.

State v. Bragg, 2017-Ohio-5726. Thus the Fifth District applied the same federal standard applied

to the hearsay question and found that Nurse Morrison’s testimony did not prejudice Bragg, given


                                                7
testimony by the victim’s father about her developmental difficulties and the victim’s own

testimony.   Again, the Magistrate Judge concludes this is not an objectively unreasonable

application of Strickland. It is first of all unclear that an objection to the scope of Nurse Morrison’s

testimony would have been successful since, as a pediatric nurse practitioner, she would have had

experience with developmental difficulties in children. But the Fifth District was also reasonable

in finding that there was no prejudice, given the father’s testimony and the ability of the jury to

assess the victim’s credibility. Ultimately, Bragg was acquitted on four of the five counts of the

indictment which was likely affected by the victim’s developmental difficulties.

       Ground Two should therefore be dismissed.




Ground Three: Ineffective Assistance of Trial Counsel: Failure to Object to Leading
Questions


       In his Third Ground for Relief, Petitioner claims he received ineffective assistance of trial

counsel when his attorney failed to object to leading questions. This was Bragg’s Second

Assignment of Error on direct appeal and the Fifth District decided it as follows:

               2. Leading questions.

               {¶ 23}Bragg next argues that he was denied ineffective assistance
               of counsel for trial counsel’s failure to object to leading questions
               posed to Joseph Blue and the victim.

               {¶ 24} Evidence Rule 611(C) provides that “[l]eading questions
               should not be used on the direct examination of a witness except as
               may be necessary to develop his testimony.” This rule places the
               decision whether to allow leading questions on direct examination
               within the trial court's discretion. See Staff Note, Evid.R. 611(C);
               State v. D'Ambrosio, 67 Ohio St.3d 185, 190, 1993-Ohio-170, 616
               N.E.2d 909, 914(1993). For that reason, the Ohio Supreme Court
               has held that the failure to object to leading questions does not

                                                   8
constitute ineffective assistance of counsel. State v. Jackson, 92
Ohio St.3d 436, 449, 2001-Ohio-1266, 751 N.E.2d 946. Further,
courts have recognized that due to a trial court's broad discretion to
allow leading questions, the decision to not object to leading
questions is a trial strategy. “Debatable strategic and tactical
decisions may not form the basis of a claim for ineffective assistance
of counsel.” State v. Phillips, 74 Ohio St.3d 72, 85, 1995-Ohio-171,
656 N.E.2d 643; State v. Clayton, 62 Ohio St.2d 45, 402 N.E.2d
1189(1980).

{¶ 25} Upon review of the questions cited by Bragg, the questions,
many of which though leading, were mainly used to develop the
testimony or were inconsequential and trial counsel might well have
not wanted to interrupt the proceedings. (1T. at 104, 108, 112, 116,
135, 136, 138).

{¶ 26} Bragg relies on State v. Poling, 11th Dist. Portage No. 2004-
P-0044, 2006-Ohio-1008, wherein a conviction was reversed based
on prosecutorial misconduct, including the use of leading questions.
In Poling, however, the use of leading questions was pervasive and
egregious. The appellate court observed that 11 witnesses were
presented, leading questions—often supplying testimony—were
asked of eight witnesses, and the leading questions were not
buttressed by information elicited in the normal manner. "These
questions, with their answers, often formed a substantial part of the
witness' performance. The prosecution would persist in leading,
following objections (often sustained) by the trial court. The
prosecution did this with mature, experienced witnesses, such as [a
detective]. It did this with its own investigator . . . . It did this the
[the victim's mother], providing her with an answer following a
sustained objection. . . . . The prosecution relied so heavily on
leading its witnesses, and supplying them with answers, that we
cannot see how appellant's conviction could otherwise have been
obtained.” Id. at ¶ 27, 29. The isolated instances of leading
questions asked by the prosecutor at Bragg’s trial were not
analogous to Poling. Having reviewed the record, however, we
conclude that the prosecutor resorted to leading questions to move
the trial along, not to influence his witnesses' testimony or to supply
them with answers. See, State v. Ross, 2nd Dist. Montgomery No.
22958, 2010-Ohio-843, ¶ 109.

{¶ 27} Furthermore, based on the overwhelming evidence of
Bragg's guilt, we cannot say that the outcome of Bragg's trial would
have been different had defense counsel objected. See, State v.
Richardson, 8th Dist. Cuyahoga No. 91864, 2009-Ohio-4867, ¶ 29.
Accordingly, we find that the prosecutor's use of leading questions

                                   9
                did not rise to a level that adversely affected Bragg's substantial
                rights and did not deprive him of a fair trial. Bragg is unable to
                demonstrate he was prejudiced by counsel's ineffectiveness in
                failing to object to this testimony.

State v. Bragg, , 2017-Ohio-5726.

        While the Fifth District’s express conclusion is that Bragg was not prejudiced by his

counsel’s failure to object to leading questions, it also found that it would have been appropriate

strategy not to object and that objections might not have been sustained, thus finding trial counsel’s

performance was also not deficient. Counsel’s tactical decisions are particularly difficult to attack.

O’Hara v. Wigginton, 24 F.3d 823, 828 (6th Cir. 1994). Indeed, strategic choices by defense

counsel are “virtually unchallengeable.” Buell v. Mitchell, 274 F.3d 337, 359 (6th Cir. 2001),

quoting Meeks v. Bergen, 749 F.2d 322, 328 (6th Cir. 1984).

        The Fifth District’s decision is thus an objectively reasonable application of both the

deficient performance and prejudice prongs of Strickland. It is therefore entitled to deference and

the Third Ground for Relief should be dismissed.




Ground Four: Cumulative Error




        In his Fourth Ground for Relief, Bragg claims the cumulative effect of his trial counsel’s

errors deprived him of a fair trial. In his Supporting Facts he also adverts to the cumulative effect

of trial court error.

        Bragg’s Fourth Assignment of Error on direct appeal alleged only cumulative trial court

error, not cumulative ineffective assistance of trial counsel. The Fifth District decided that since


                                                 10
they had found no error at all, there was no error to cumulate. State v. Bragg, supra, at ¶¶ 36-40.

Bragg’s Petition does not plead any errors which could be accumulated.

       Moreover, Ground Four does not state a claim under the Constitution upon which relief

can be granted.

               However, “post-AEDPA, not even constitutional errors that would
               not individually support habeas relief can be cumulated to support
               habeas relief.” Hoffner v. Bradshaw, 622 F.3d 487, 513 (6th Cir.
               2010) (quoting Moore v. Parker, 425 F.3d 250, 256 (6th Cir. 2005)).

Moreland v. Bradshaw, 699 F.3d 908, 931 (6th Cir. 2012), cert. denied sub nom. Moreland v.

Robinson, 134 S. Ct. 110 (2013). See also Ahmed v. Houk, No. 2:07-cv-658, 2014 U.S. Dist.

LEXIS 81971, *332 (S.D. Ohio Jun. 16, 2014) (Merz, Mag. J.).

       In Lorraine v. Coyle, 291 F.3d 416, (6th Cir. 2002), the court held:

               The Supreme Court has not held that distinct constitutional claims
               can be cumulated to grant habeas relief. Thus, it cannot be said that
               the judgment of the Ohio courts is contrary to Berger, or to any other
               Supreme Court decision so as to warrant relief under the AEDPA.
               Cf. Walker v. Engle, 703 F.2d 959, 963 (6th Cir. 1983) (pre-AEDPA
               case; holding that “errors that might not be so prejudicial as to
               amount to a deprivation of due process when considered alone, may
               cumulatively produce a trial setting that is fundamentally unfair”).

Id. at 447. Cumulative error is not a basis for granting habeas relief in non-capital cases. Eskridge

v. Konteh, 88 F. App’x 831, 836 (6th Cir. 2004).

       Therefore Ground Four should be dismissed.



Conclusion



       Based on the foregoing analysis, the Magistrate Judge respectfully recommends that the


                                                 11
Petition herein be dismissed. Because reasonable jurists would not disagree with this conclusion,

Petitioner should be denied a certificate of appealability and the Court should certify to the Sixth

Circuit that any appeal would be objectively frivolous and therefore should not be permitted to

proceed in forma pauperis.



October 29, 2018.

                                                                s/ Michael R. Merz
                                                               United States Magistrate Judge



                             NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. . Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
A party may respond to another party=s objections within fourteen days after being served with a
copy thereof. Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981); Thomas v. Arn, 474
U.S. 140, 153-55 (1985).




                                                12
